Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
In paragraph [0010], line 9, change “the toner tank” to --- a toner tank ---.
In paragraph [0046], line 7, after “UFP” insert --- 5 ---.
In paragraph [0060], line 3, after “case, when it” insert --- is ---.

Claims
Claim 3, line 2, change “when the” to --- when a ---.
Claim 15, line 10, change “than the” to --- than a ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-14 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an imaging system including: a fixing device; a collection device to collect ultrafine particles (UFP) emitted by the fixing device, the collection device including an ionizer; and a controller to count a number of printed media, and to turn on the ionizer when the number of printed media is equal to or greater than a predetermined number of media.

Claim 15 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing an imaging system including: a fixing device; a collection device to collect ultrafine particles (UFP) emitted by the fixing device, the collection device including an ionizer; a temperature measurement device to measure a temperature of the fixing device; and a controller to turn on the ionizer when the temperature of the fixing device measured is equal to or greater than a predetermined temperature, and to turn off the ionizer when the temperature of the fixing device measured is lower than a threshold temperature.


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US 2019/0278222 A1) discloses a particle collecting device that includes an ionizing device.
Ono et al (US 11,131,963 B2) discloses a particle collection system with a discharging electrode.
Nakazawa et al (US 2021/0063962 A1) disclose an image forming apparatus with a particle collector.
Ono et al (US 11,221,587 B2) disclose an image forming apparatus and method for reducing airborne particles.
	Ito et al (WO 2021/183237 A1) disclose an imaging system with a collecting device for a fuser.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 1, 2022